Opinion issued April 8, 2010.








In The
Court of Appeals
For the
First Disrict of Texas
____________

NO. 01-10-00209-CV
____________

IN RE TOMAS GONZALEZ, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator, Tomas Gonzalez, has filed a petition for a writ of mandamus
complaining of the trial judge's (1) July 31, 2009 Temporary Order Following
Adversary Hearing.
	We deny the petition for a writ of mandamus.  All pending motions are
dismissed as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.
1.              -
             
         -  
           
             
           '  
              
             
--